


109 HJ 88 IH: Proposing an amendment to the Constitution

U.S. House of Representatives
2006-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		109th CONGRESS
		2d Session
		H. J. RES. 88
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2006
			Mrs. Musgrave (for
			 herself, Mr. McIntyre,
			 Mr. Aderholt,
			 Mr. Akin, Mr. Alexander, Mr.
			 Bachus, Mr. Bartlett of
			 Maryland, Mr. Barrett of South
			 Carolina, Mr. Barton of
			 Texas, Mr. Beauprez,
			 Mr. Bishop of Georgia,
			 Mrs. Blackburn,
			 Mr. Boozman,
			 Mr. Brady of Texas,
			 Mr. Brown of South Carolina,
			 Mr. Burton of Indiana,
			 Mr. Cannon,
			 Mr. Cantor,
			 Mr. Carter,
			 Mr. Chabot,
			 Mr. Chocola,
			 Mr. Cole of Oklahoma,
			 Mr. Conaway,
			 Mrs. Cubin,
			 Mr. Culberson,
			 Mr. Davis of Tennessee,
			 Mrs. Jo Ann Davis of Virginia,
			 Mr. Davis of Kentucky,
			 Mr. Deal of Georgia,
			 Mr. Doolittle,
			 Mrs. Drake,
			 Mr. Duncan,
			 Mrs. Emerson,
			 Mr. Everett,
			 Mr. Feeney,
			 Mr. Forbes,
			 Ms. Foxx, Mr. Franks of Arizona,
			 Mr. Garrett of New Jersey,
			 Mr. Gingrey,
			 Mr. Goode,
			 Mr. Goodlatte,
			 Mr. Gutknecht,
			 Mr. Hall, Ms. Harris, Mr.
			 Hayes, Mr. Hayworth,
			 Mr. Herger,
			 Mr. Hoekstra,
			 Mr. Hunter,
			 Mr. Istook,
			 Mr. Sam Johnson of Texas,
			 Mr. Jones of North Carolina,
			 Mr. King of Iowa,
			 Mr. Kuhl of New York,
			 Mr. Lewis of Kentucky,
			 Mr. Lucas,
			 Mr. Manzullo,
			 Mr. Marchant,
			 Mr. McCotter,
			 Mr. McHenry,
			 Mr. McKeon,
			 Miss McMorris,
			 Mrs. Miller of Michigan,
			 Mr. Gary G. Miller of California,
			 Mr. Miller of Florida,
			 Mr. Murphy,
			 Mrs. Myrick,
			 Mr. Neugebauer,
			 Mr. Norwood,
			 Mr. Nussle,
			 Mr. Oxley,
			 Mr. Pearce,
			 Mr. Pence,
			 Mr. Peterson of Pennsylvania,
			 Mr. Pickering,
			 Mr. Pitts,
			 Mr. Radanovich,
			 Mr. Rogers of Alabama,
			 Mr. Ryun of Kansas,
			 Mr. Sessions,
			 Mr. Shadegg,
			 Mr. Shuster,
			 Mr. Smith of New Jersey,
			 Mr. Smith of Texas,
			 Mr. Sodrel,
			 Mr. Souder,
			 Mr. Stearns,
			 Mr. Sullivan,
			 Mr. Tancredo,
			 Mr. Taylor of Mississippi,
			 Mr. Tiahrt,
			 Mr. Wamp, Mr. Weldon of Florida,
			 Mr. Westmoreland,
			 Mr. Whitfield,
			 Mr. Wicker, and
			 Mr. Wilson of South Carolina)
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to marriage.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States:
			
				—
					1.This article may be cited as the
				Marriage Protection Amendment.
					2.Marriage in the United States shall consist
				only of the union of a man and a woman. Neither this Constitution, nor the
				constitution of any State, shall be construed to require that marriage or the
				legal incidents thereof be conferred upon any union other than the union of a
				man and a
				woman.
					.
		
